DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2021, 11/19/2021, and 1/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “Dykstra” is misspelled and should read “Dijkstra”.  “Astar” is technically the pronunciation of “A*” and should read “A*”.
Appropriate correction is required.
Claim Objections
Claims 5, 13, and 19 are objected to because of the following informalities:  “Dykstra” is misspelled and should read “Dijkstra”. “Astar” is technically the pronunciation of “A*” and should read “A*”.
	Appropriate correction is required.
Claims 6 and 14 are objected to because of the following informalities: “candidate designation” should read “candidate destinations”.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite limitations drawn to performing steps “without requiring data from any location-based tracking system that is external to the electronic device” (Claim 1 is quoted. Claims 9 and 17 recite substantially equivalent claim limitations). The rejection is a result of claim interpretation in view of the specification, particularly paragraph [0024] which recites that location-based tracking systems external to the device itself may be devices such as GPS tracking receivers or beacon-based triangulation systems. While definite examples are provided, the specification goes on to state: “The method can also be used to quickly determine the location of stationary objects, such as print devices or other equipment, in order to help devices, users and/or others (such as maintenance personnel) quickly locate a particular device within a building. In a building that contains one or more Wi-Fi networks and multiple network access points, the method can leverage existing equipment and does not require the installation of additional location devices such as beacons or cameras positioned within the building, or tags that are attached to the electronic device.” The system requires a Wi-Fi network and network access points which are analogous to a beacon-based location system. It is unclear how a Wi-Fi network aiding in the system’s location determination is not also a location-based tracking system. Because of the lack of distinction between a Wi-Fi network and its access points and a collection of beacons, the full scope of location-based tracking device cannot be ascertained, resulting in limitations that are indefinite. The limitation is interpreted as not requiring a GPS or as only requiring the manual input of location information by a user.
Claim(s) 2-8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1, 9, and 17, respectively, and for failing to cure the deficiencies listed above.	
Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “associating an object with each extracted text and graphic identifier”. No graphic identifier is extracted in previous steps, just text. The claim, therefore, lacks an essential step which renders the claim indefinite. The claim is interpreted without the term.
Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “the indoor location” which lacks antecedent basis and is therefore indefinite. It is interpreted as “the indoor environment”.
Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The final recitation recites “destination object” twice and it is unclear if the duplication is in error and one should read “destination location”. It is interpreted as “destination location”.	Moreover, if “destination object” is selected in the alternative, it is unclear how the claim integrates into the respective independent claim because the independent claims recite and depend on a “destination location”. The claims are interpreted as only reciting “destination location”.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim depends from Claim 1 but appears to depend from Claim 9. It is interpreted as being dependent on Claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim recite:
(a) determining a starting location and a destination location, wherein one or both of the locations is located in an indoor environment; (b) receiving a graph representation of a map of the indoor environment, wherein the graph representation of the map includes instances of objects represented as nodes of the graph, and open area paths between objects represented as edges of the graph; (c) determining a plurality of candidate paths from the starting location to the destination location, wherein each of the plurality of candidate paths comprises a set of node-edge combinations that extend from the starting location to the destination location; (d) identifying which of the plurality of candidate paths is a shortest path from the starting point location to the destination object location; and (e) selecting the shortest path as a path to navigate from the starting location to the destination location, wherein the processor performs determining the plurality of candidate paths, identifying the shortest path, and selecting the shortest path without requiring data from any location-based tracking system that is external to the electronic device.
	The claim as a whole may be interpreted as a human mentally receiving information from a map, mentally determining a shortest route using a reasonable number of nodes/waypoints, and mentally selecting the shortest path. All of the steps would be performed mentally and the mentally processed visual map data would not be dependent on an external location-based tracking system. Limitation (a) would be a person entering, for example a mall or an office building, viewing a map of the building and determining the current location of the user and the destination. Limitation (b) would be the mental reception of the visual map which includes objects and a user mentally noting nodes/waypoints in the map with respect to the path the user wants to take. Limitation (c) would be a user mentally noting a couple different possible paths by combining waypoints. Limitation (d) would be a user determining which of the possible paths appear shortest and limitation (e) would be deciding on the shortest path. 
	The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: “processor” in Claims 1 and 9; “an electronic device” in Claim 1; and a “memory device” in Claim 9. The additional elements are generic computer components and are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation of displaying the frequently-traveled routes is considered as an additional element. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons there is no inventive concept. The claim is not patent eligible.

Claim(s) 2-6 and 10-14 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and 9, respectively and for failing to cure the deficiencies listed above.		Claims 2 and 10 recite limitations drawn to receiving a floor plan image, extracting object data, associated location data and class data with the objects, saving the data to a data set, and generating a map therefrom. This is exactly what a human mind does when it processes a visual map such that it is mentally comprehensible. The additional element of a “digital image” is merely using a generic computer function of processing a digital image; other than the “digital image” the claim limitations may be performed in a human mind. The digital image is merely generally linking the abstract idea with a technological field and is not considered an abstract idea and is not significantly more than the abstract idea as in Flook. The claims are not patent eligible.
	Claims 3 and 11 recite limitations drawn to receiving a floor plan image, parsing the image for object data, associated location data and class data with the objects, saving the data to a data set, and generating a map therefrom. This is exactly what a human mind does when it processes a visual map such that it is mentally comprehensible. The additional element of a “digital image” is merely using a generic computer function of processing a digital image; other than the “digital image” the claim limitations may be performed in a human mind. The additional elements are generic computer function and do not practically integrate the claim. The digital image is merely generally linking the abstract idea with a technological field and is not considered an abstract idea and is not significantly more than the abstract idea as in Flook. The claims are not patent eligible.	Claims 4 and 12 is drawn to displaying the shortest path on a display of the electronic device. This is an additional element; however, it does not practically integrate the abstract idea because it is merely displaying the results of the abstract idea (post-solution activity). It is not significantly more than the abstract idea as in Electric Power Group. The claims are not patent eligible.
	Claims 5 and 13 are drawn to using the Dijkstra or A* algorithms in determining the shortest route. A human mind may perform either algorithm given a small enough data/number of nodes. The claims are not patent eligible.	Claims 6 and 14 are drawn to receiving an identifier of a destination location, receiving a selection of the destination location, or outputting a list of candidate locations based on the selected destination.  A human mind may receive an identifier of a destination (e.g. “a clothing store”), select a destination location based on a mental map, or output a small list of candidate destination locations and select one from the list. The inputting via a user interface or input field is an additional element which is a generic computer function of receiving a user input via an interface/field. Other than the additional elements, all the limitations may be performed mentally. The additional elements are generic computer function and do not practically integrate the claim. Moreover, they merely generally link the abstract idea to a particular technological field and are not considered significantly more as in Flook. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swidersky et al. (US 10,859,382 B1).
As per Claim 1, Swidersky et al. discloses a method of determining a navigable path in an indoor environment, the method comprising, by a processor of an electronic device:	determining a starting location and a destination location, wherein one or both of the locations is located in an indoor environment (9:3-12; 11:19-22);	receiving a graph representation of a map of the indoor environment, wherein the graph representation of the map includes instances of objects represented as nodes of the graph, and open area paths between objects represented as edges of the graph (1:33-34; 8:14-29; 9:17-31; 9:47-61; 12:18-28);	determining a plurality of candidate paths from the starting location to the destination location, wherein each of the plurality of candidate paths comprises a set of node-edge combinations that extend from the starting location to the destination location (11:54-64; Plurality of routes from A to B).	Swidersky et al. disclose determining a plurality of routes between an origin and a destination (Fig. 4b; 12:6-17; multiple different types of routes for the same origin-destination may be determine) and identifying a shortest path route (11:54-64; 12:57-63).	Swidersky et al. does not explicitly disclose identifying which of the plurality of candidate paths is a shortest path from the starting point location to the destination object location (i.e. Swidersky et al. does not explicitly disclose identifying from a plurality of routes the shortest route).	However, it is obvious in Swidersky et al. that in order to select a shortest route, the route must be shortest with respect to at least one other route. Moreover, it is obvious in Fib. 4b that multiple types of routes preference characteristics other than “shortest route” are determined and that a selection may be made – either by the user or the system – to select a shortest route. It would have been obvious to modify Swidersky et al. to determine all the types of routes before selecting the shortest route in order to achieve the stated goal of having the “shortest route” because “the shortest route” must be in relation to at least one other route.	Swidersky et al. further discloses:	selecting the shortest path as a path to navigate from the starting location to the destination location (11:54-64; 12:57-63), wherein the processor performs determining the plurality of candidate paths, identifying the shortest path, and selecting the shortest path without requiring data from any location-based tracking system that is external to the electronic device (1:13-24. Stated goal of invention is to perform indoor navigation where GPS, physical signs, or directories are used).
As per Claim 4, Swidersky et al. discloses the method of claim 1, further comprising outputting the shortest path on a display of the electronic device so that the shortest path appears on the map of the indoor environment (Fig. 4b).
As per Claim 6, Swidersky et al. discloses the method of claim 1, wherein determining the destination location comprises receiving, from a user of the electronic device, a selection of the destination location via a user interface by one or more of the following:
	receiving an identifier of the destination location or of a destination object via an input field;	receiving a selection of the destination location or of the destination object on the map of the indoor environment as presented on the user interface (1:49-55); or	outputting a list of candidate designation locations or destination objects and receiving a selection of the destination object or the destination object from the list.
Regarding Claim(s) 9, 12, and 14: all limitations as recited have been analyzed with respect to Claim(s) 1, 4, and 6, respectively. Claim(s) 9, 12, and 14 pertain(s) to an apparatus corresponding to the method of Claim(s) 1, 4, 6. Claim(s) 9, 12, and 14 do/does not teach or define any new limitations beyond Claim(s) 1, 4, and 6, therefore is/are rejected under the same rationale.

Claim(s) 2, 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swidersky et al. (US 10,859,382 B1) in view of Dengel et al. (NPL).
As per Claim 2, Swidersky et al. discloses the method of claim 1 further comprising a server (Fig. 2).	Swidersky et al. does not disclose:	receiving a digital image of a floor plan of the indoor environment; 	extracting text from the digital image; 	associating an object with each extracted text and graphic identifier; 	using the extracted text to assign classes and identifiers to at least some of the associated objects; 	determining a location in the image of at least some of the associated objects; 	saving the assigned identifiers and locations in the image of the associated objects to a data set; and 	generating the representation of the map in which:		 instances of objects comprise the associated objects for which the server determined classes and relative locations appear as instances of objects, and 		locations in which no objects were detected appear as open areas.	However, Dengel et al. teaches:	receiving a digital image of a floor plan of the indoor environment (Introduction; Section III.A);	extracting text from the digital image (Section III.A);	associating an object with each extracted text and graphic identifier (Section III.C. provides an example of a cupboard being labelled);	using the extracted text to assign classes and identifiers to at least some of the associated objects (Section III.C. Identifying rooms, walls, cupboards, etc.);	determining a location in the image of at least some of the associated objects (Fig. 1; Identified and labelled rooms have a location relative to each other);	saving the assigned identifiers and locations in the image of the associated objects to a data set (The result of computation is an image that is stored on computer hardware); and	generating the representation of the map in which:		instances of objects comprise the associated objects for which the server determined classes and relative locations appear as instances of objects (Fig. 1), and		locations in which no objects were detected appear as open areas (Fig. 1).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swidersky et al. to provide the aforementioned limitations taught by Dengel et al. with the motivation of enabling the search of a large number of floor plans (Introduction).
As per Claim 3, Swidersky et al. discloses the method of claim 1 further comprising a server (Fig. 2).	Swidersky et al. does not disclose:	receiving a digital image file of a floor plan of the indoor location;	parsing the digital image file to identify objects within the floor plan and locations of the identified objects within the floor plan;	assigning classes and identifiers to at least some of the identified objects;	determining a location in the image of at least some of the identified objects;	saving the assigned identifiers and locations of the identified objects to a data set; and	generating the representation of the map in which:	the identified objects for which the server determined classes and relative locations appear as instances of objects, and		locations in which no objects were detected appear as open areas.	However, Dengel et al. teaches:
	receiving a digital image file of a floor plan of the indoor location (Introduction; Section III.A);	parsing the digital image file to identify objects within the floor plan and locations of the identified objects within the floor plan (Section III.A);	assigning classes and identifiers to at least some of the identified objects (Section III.C. Identifying rooms, walls, cupboards, etc.);	determining a location in the image of at least some of the identified objects (Fig. 1; Identified and labelled rooms have a location relative to each other);	saving the assigned identifiers and locations of the identified objects to a data set (The result of computation is an image that is stored on computer hardware); and	generating the representation of the map in which:		the identified objects for which the server determined classes and relative locations appear as instances of objects (Fig. 1), and		locations in which no objects were detected appear as open areas (Fig. 1).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swidersky et al. to provide the aforementioned limitations taught by Dengel et al. with the motivation of enabling the search of a large number of floor plans (Introduction).
Regarding Claim(s) 10 and 11: all limitations as recited have been analyzed with respect to Claim(s) 2 and 3, respectively. Claim(s) 10 and 11 pertain(s) to an apparatus corresponding to the method of Claim(s) 2 and 3. Claim(s) 10 and 11 do/does not teach or define any new limitations beyond Claim(s) 2 and 3, therefore is/are rejected under the same rationale.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swidersky et al. (US 10,859,382 B1) in view of Wikipedia.
As per Claim 5, Swidersky et al. does not disclose the method of claim 1, wherein determining which the plurality of candidate paths is the shortest path comprises using Dykstra's algorithm or the Astar algorithm to determine the shortest path.	However, Wikipedia teaches the aforementioned limitation (Entire article).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swidersky et al. to provide the aforementioned limitations taught by Dengel et al. with the motivation of using the fastest known single-source shortest-path algorithm for arbitrary directed graphs with unbounded non-negative weights.
Regarding Claim(s) 13: all limitations as recited have been analyzed with respect to Claim(s) 5, respectively. Claim(s) 13 pertain(s) to an apparatus corresponding to the method of Claim(s) 5. Claim(s) 13 do/does not teach or define any new limitations beyond Claim(s) 5, therefore is/are rejected under the same rationale.
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swidersky et al. (US 10,859,382 B1) in view of Tan et al. (US 2019/0219409 A1).
As per Claim 7, Swidersky et al. does not disclose the method of claim 1, wherein:	the electronic device is an autonomous robotic device; and	the method further comprises, by a navigation system of the autonomous robotic device, moving the autonomous robotic device along the shortest path to the destination location.	However, Tan et al. teaches the aforementioned limitation ([0067]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swidersky et al. to provide the aforementioned limitations taught by Tan et al. with the motivation of delivering items within an environment ([0003]).
Regarding Claim(s) 15: all limitations as recited have been analyzed with respect to Claim(s) 7, respectively. Claim(s) 15 pertain(s) to an apparatus corresponding to the method of Claim(s) 7. Claim(s) 15 do/does not teach or define any new limitations beyond Claim(s) 7, therefore is/are rejected under the same rationale.

Claim(s) 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swidersky et al. (US 10,859,382 B1) in view of Januszewski (US 2017/0090831 A1).
As per Claim 8, Swidersky et al. does not disclose the method of claim 1, wherein the method further comprises, by the processor of the electronic device executing a document processing application and, in the operation:	identifying the destination location as a location of a print device to which a document is to be printed; and	causing a document to be printed to the print device.	However, Januszewski teaches the aforementioned limitation ([0040]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swidersky et al. to provide the aforementioned limitations taught by Januszewski with the motivation of aiding the user by simplifying printing by allowing printing from mobile device and, thereafter, saving the user time by providing navigation to the printed document.
Regarding Claim(s) 16: all limitations as recited have been analyzed with respect to Claim(s) 8, respectively. Claim(s) 16 pertain(s) to an apparatus corresponding to the method of Claim(s) 8. Claim(s) 16 do/does not teach or define any new limitations beyond Claim(s) 8, therefore is/are rejected under the same rationale.

As per Claim 17, Swidersky et al. discloses a system for determining a navigable path to a print device in an indoor environment, the system comprising:
	a processor (2:34); and	a memory device (4:20) containing programming instructions that are configured to cause the processor to:	receive a graph representation of a map of the indoor environment, wherein the graph representation of the map includes instances of objects represented as nodes of the graph, and open area paths between objects represented as edges of the graph, wherein at least one of the instances of objects corresponds to the print device (1:33-34; 8:14-29; 9:17-31; 9:47-61; 12:18-28; See combination with Swidersky et al. below for combining the destination of Swidersky et al. with the printer-as-destination of Januszewski), and	without requiring data from any location-based tracking system that is external to the system (1:13-24. Stated goal of invention is to perform indoor navigation where GPS, physical signs, or directories are used).:		determine a plurality of candidate paths from a starting location to the location of the print device, wherein each of the plurality of candidate paths comprises a set of node-edge combinations that extend from the starting location to the location of the print device (11:54-64; Plurality of routes from A to B).		select the shortest path as a path to navigate from the starting location to the location of the print device (11:54-64; 12:57-63).	Swidersky et al. disclose determining a plurality of routes between an origin and a destination (Fig. 4b; 12:6-17; multiple different types of routes for the same origin-destination may be determine) and identifying a shortest path route (11:54-64; 12:57-63).	Swidersky et al. does not explicitly disclose identify which of the plurality of candidate paths is a shortest path from the starting location to the location of the print device (i.e. Swidersky et al. does not explicitly disclose identifying from a plurality of routes the shortest route).	However, it is obvious in Swidersky et al. that in order to select a shortest route, the route must be shortest with respect to at least one other route. Moreover, it is obvious in Fib. 4b that multiple types of routes preference characteristics other than “shortest route” are determined and that a selection may be made – either by the user or the system – to select a shortest route. It would have been obvious to modify Swidersky et al. to determine all the types of routes before selecting the shortest route in order to achieve the stated goal of having the “shortest route” because “the shortest route” must be in relation to at least one other route.	Swidersky et al. does not disclose:	execute a document processing application and, in the operation, cause a document to be printed to a print device in an indoor environment ([0039]), identify a location of the print device to which a document is to be printed ([0040]), and	wherein the destination of the route is the printer device.	However, Januszewski teaches:	execute a document processing application and, in the operation, cause a document to be printed to a print device in an indoor environment ([0039]), identify a location of the print device to which a document is to be printed ([0040]), and	wherein the destination of the route is the printer device ([0040]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swidersky et al. to provide the aforementioned limitations taught by Januszewski with the motivation of aiding the user by simplifying printing by allowing printing from mobile device and, thereafter, saving the user time by providing navigation to the printed document.

As per Claim 18, Swidersky et al. discloses the system of claim 17, further comprising:
	a display device (Fig. 4b); and
	wherein the programming instructions are further configured to cause the processor to output the shortest path on the display device so that the shortest path appears on the map of the indoor environment (Fig. 4b).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swidersky et al. (US 10,859,382 B1) in view of Januszewski (US 2017/0090831 A1) further in view of Wikipedia.
As per Claim 19, Swidersky et al. does not disclose the system of claim 17, wherein the instructions to determine which the plurality of candidate paths is the shortest path comprise instructions to use Dykstra's algorithm or the Astar algorithm to determine the shortest path.	However, Wikipedia teaches the aforementioned limitation (Entire article).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swidersky et al. to provide the aforementioned limitations taught by Dengel et al. with the motivation of using the fastest known single-source shortest-path algorithm for arbitrary directed graphs with unbounded non-negative weights.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swidersky et al. (US 10,859,382 B1) in view of Januszewski (US 2017/0090831 A1) further in view of Tan et al. (US 2019/0219409 A1).
As per Claim 20, Swidersky et al. does not disclose the system of claim 17, wherein:
	the processor is a component of an autonomous robotic device;
	the autonomous robotic device further comprises a navigation system; and
	the programming instructions also comprise instructions configured to instruct the processor to cause the navigation system to move the autonomous robotic device along the shortest path to the location of the print device.	However, Tan et al. teaches the aforementioned limitation ([0067]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swidersky et al. to provide the aforementioned limitations taught by Tan et al. with the motivation of delivering items within an environment ([0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619